Citation Nr: 1127863	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  04-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $11,773.66.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 administrative decision of the Committee on Waivers and Compromises (Committee) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In that decision, the RO found that the Veteran's application for waiver of compensation overpayment had not been timely filed within 180 days of a July 1999 notice of indebtedness and the right to request waiver of overpayment in the original calculated amount of $11,773.66.  Notably, requests for waiver of recovery of other assessed overpayments of compensation benefits in the calculated amounts of $2,808 and $627 are not on appeal to the Board for appellate review.

In a decision dated in March 2008, the Board determined that a timely application for waiver of the overpayment had been filed in response to the July 1999 notice of indebtedness.  At that time, the Board then remanded the matter to the Agency of Original Jurisdiction (AOJ) for referral of the matter to the Committee to adjudicate the Veteran's application for waiver and for the AOJ to issue a supplemental statement of the case (SSOC) if the Committee's decision was unfavorable.

Following an unfavorable decision issued by the Committee in May 2008, the AOJ continued to deny the Veteran's waiver application in a SSOC issued that month, and the matter was returned to the Board for further consideration.  In October 2008, the Board remanded the case to the AOJ for further action.

In a January 2010 decision, the Board denied the Veteran's claim for entitlement to a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $11,773.66.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's denial and remand the issue for further development.  That motion was granted by the Court in January 2011, and the case was returned to the Board for further consideration.

Review of the record indicates that at least part of the assessed overpayment in question has been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will consider the entire overpayment in the original calculated amount of $11,773.66, because if the Veteran were to be successful in his claim, he would recover that part already recouped by VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in January 2011, the Court vacated and remanded this case to the Board.  The Court required that the Board "reconsider the fault of the debtor under 38 C.F.R. § 1.965(a)(1)" and "discuss whether the...evidence [of record] notified the Agency of Appellant's incarceration status prior to June 1999 for purposes of balancing faults under...(a)(2)."  Id. at p. 4.

The Court has held that the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2008); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

If a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b) (2010).

In compliance with the Court's order, the Board closely examined the evidence of record in order to both determine the fault of the debtor and the balancing of faults between the debtor and VA.  38 C.F.R. §§ 1.965(a)(1), (2).  During the course of this examination, the Board ascertained an error in the calculation of the validity of the debt for which VA is at fault.  Specifically, the Committee erroneously calculated the Veteran's debt based on the date of his conviction of a felony, rather than based on the date of his incarceration for that felony conviction.

Pursuant to 38 C.F.R. § 3.665(a), a Veteran who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in paragraph (d) of this section beginning on the 61st day of incarceration.  See also M21-1MR, Part III, Subpart V, Chapter 8, Section A, 3(a) (explaining that when discontinuing or reducing an award effective on the 61st day of imprisonment, the counting to the 61st day begins only with the first full day of actual imprisonment following conviction; that confinement while awaiting trial does not warrant termination or reduction of benefits; and that conviction may occur prior to sentencing [citing VAOPGCPREC 3-05]).

The most accurate reading of the evidence of record shows that the Veteran committed the offense on May 5, 1997; was sentenced on October 13, 1998; and was incarcerated on December 3, 1998.  See May 2004 Florida Department of Corrections document (listing those dates); see also June 2002 VA and SSA Prisoner Computer Match (listing date of confinement as December 3, 1998); cf. February 1999 Report of Contact (handwritten description of a statement from an Inmates Records employee that the Veteran was not convicted of a felony in 1998 or 1999, and was released on February 3, 1999); April 1999 Report of Contact (handwritten description of a statement from a Correctional Institution records unit employee that the Veteran was incarcerated effective October 13, 1999).  The Board further notes that a May 2004 memorandum included discussion of the date of incarceration internally, but did not lead to resolution thereof.

Apparently, the sentencing judge gave the Veteran the time after his October 13, 1998 sentencing and before he began his December 3, 1998 incarceration.  Such time will sometimes be provided to a convicted person in extenuating circumstances, for example where, as here, the crime was not one of intent, the convicted person may have needed time to put his affairs in order prior to a lengthy incarceration, and the convicted person has a history of honorable service.  The handwritten notations of the absence of a conviction, or of an October 13, 1999 incarceration date (rather than conviction date) appear to be clerical errors, and are entitled to less probative weight than the official printed documents from the Florida Department of Corrections and the VA and SSA Prisoner Computer Match.

Consequently, the Board finds that the amount of overpayment as reflected in the April 2003 audit is in error.  That audit based the amount of overpayment on an incarceration date of October 13, 1998, and began calculating the overpayment from 61 days thereafter-that is, as of December 12, 1998.  The Board finds that the correct amount of overpayment is to be calculated as of 61 days after the December 3, 1998 incarceration-that is, as of February 2, 1999.  Thus, the debt previously calculated from December 12, 1998 through February 1, 1999 is invalid.  38 C.F.R. § 3.665(a).

In light of this error, the Board must remand the claim so that the Committee can recalculate the amount of the debt in accordance with the evidence of record described above in a written paid and due audit of the Veteran's compensation for the correct period of the overpayment.

After determining the amount of the valid and properly created overpayment, pursuant to the Joint Motion, the Committee should reconsider the Veteran's request for waiver of recovery of validly corrected overpayment under the standards of "equity and good conscience."  The phrase "equity and good conscience" means arriving at a fair decision between the Appellant and the Government.  38 C.F.R. § 1.965(a).  In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor versus the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  38 C.F.R. § 1.965(a).  The Board notes that the Court enumerated these factors in its Joint Motion for Remand.  Id. at p. 2.

In accordance with the Court's Joint Motion for Remand, the Committee should pay particular attention to factors (1) and (2), namely, the fault of the debtor and the balancing of faults.  With respect to the fault of the debtor, the Committee should consider whether the Veteran would have known the extent of his responsibilities under the law in the event of an overpayment resulting from his incarceration based on the content of VA Form 21-8764 that was sent to the Veteran in August 1996.  Id. at p. 3.  The Committee should specifically consider whether the information in VA Form 21-8764 put the Veteran on notice that his payments would be reduced upon incarceration for a felony, as well as the fact that the Veteran continued to accept unreduced payments during his incarceration without informing VA that no reduction had been made.  In determining the fault of the debtor, the Committee should also consider the Veteran's spouse's April 1999 statement to VA that the Veteran was living at his parents' home in New Jersey, when in fact he was incarcerated at that time.

With respect to the balancing of faults, the Committee should consider the following facts.  First, as the Court noted in the Joint Motion for Remand, VA had some notice of the situation regarding the Veteran's incarceration from his wife's June 1998 communication with VA, as well as from other evidence of record.  Id. at pp. 3-4.  Regarding the other evidence, the Committee should consider that approximately two months after the Veteran's wife's June 1998 call, the RO contacted the Night Supervisor of Inmates Records at the relevant Detention Center in August 1998, and she informed VA that the Veteran was jailed on October 17, 1997 for the commission of multiple felonies and was in pre-sentence status.  At that juncture, the RO was correct in not reducing the Veteran's benefits, because he had not yet been sentenced.  38 C.F.R. § 3.665(a).  In September 1998, the RO wrote to the relevant Detention Center and requested that it complete and return a Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution (VA Form 21-4193).  A completed form was not returned to VA.  In February 1999, an employee of Inmate Records contacted VA and stated that the Veteran was not convicted of a felony in 1998 or 1999, and had been released on February 3, 1999.  This information was later proven erroneous.  After receiving additional information from other sources, and after being told by the Veteran's spouse in April 1999 that the Veteran was living with his parents New Jersey, VA contacted the Correctional Institution's records unit on April 8, 1999 and learned that the Veteran had been convicted of a felony and incarcerated.  On the next day, April 9, 1999, VA sent the Veteran a letter informing him that VA had received evidence which indicates that he was currently incarcerated following conviction of a felony, and notifying him of his rights and responsibilities.  The Committee should consider these pertinent facts when determining the balancing of faults.

Lastly, the Board notes that the Veteran did not submit a Financial Status Report (FSR), VA Form 20-5655, when VA requested him to do so in a January 2009 VA letter.  Submission of an FSR is especially important when considering whether the Veteran's request for waiver is precluded by the principles of equity and good conscience-particularly the element of undue hardship.  38 C.F.R. § 1.965(a)(3).  On remand, the AOJ should furnish the Veteran with another FSR and request that he fill it out and submit it to VA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a current FSR, request that he fill it out and submit it to VA, and provide him with a reasonable period of time in which to respond.

2.  Following completion of the above, the Committee should set forth in the record a written paid and due audit of the Veteran's compensation for the correct period of the overpayment, reflecting the correction of dates of actual incarceration.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment that was repaid by the Veteran.  A copy of the written audit should be inserted into the claims file and another copy should be provided to the Veteran and his representative.

3.  The Committee should adjudicate the preliminary issue of whether the overpayment of compensation benefits was properly created-that is, the validity of the debt-including the proper amount of overpayment.  Appropriate action should be taken to rectify the previous error in the creation of the overpayment based on the date of sentencing rather than the date of incarceration.

4.  After the Committee calculates the valid and properly created amount of overpayment, it should again review the record and reconsider the Veteran's request for waiver under the principles of equity and good conscience, including the fault of the debtor and the balancing of faults as discussed in the January 2011 Joint Motion for Remand.

5.  If the Committee's decision remains unfavorable with regard to the issues of (a) the validity of the debt, or (b) whether his waiver request is warranted under the principles of equity and good conscience, then the Veteran and his representative should be provided with a SSOC.  Thereafter, the Veteran should be afforded a reasonable period of time within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


